Exhibit 10.2

FIRST AMENDMENT TO CREDIT AGREEMENT
This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 13, 2015, is entered into by and among MARKEL CORPORATION, a Virginia
corporation with its principal offices in Glen Allen, Virginia (the “Borrower”),
MARKEL BERMUDA LIMITED, a Bermuda company, MARKEL GLOBAL REINSURANCE COMPANY
(formerly Alterra Reinsurance USA Inc., a Delaware corporation, ALTERRA FINANCE
LLC, a Delaware limited liability company, ALTERRA USA HOLDINGS LIMITED, a
Delaware corporation, the Lenders (as hereinafter defined), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent.
RECITALS
A.    The Credit Parties, the several lenders from time to time party thereto
(the “Lenders”), and the Administrative Agent are party to the Credit Agreement,
dated as of August 1, 2014 (as amended prior to the date hereof, the “Credit
Agreement”). Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Credit Agreement as amended by this
Amendment.
B.    The Borrower has requested that the Required Lenders amend the Credit
Documents on the terms and conditions set forth herein.
STATEMENT OF AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I
AMENDMENTS TO CREDIT DOCUMENTS
1.1    Existing Defined Terms. Section 1.1 of the Credit Agreement is hereby
amended by amending and restating the following defined terms:
““Excluded Subsidiary” shall mean Markel Ventures, Inc., a Virginia corporation,
Markel CATCo Investment Management Ltd., a Bermuda company, or any other
Subsidiary of the Borrower that
(i)    is a Pledged Subsidiary;
(ii)    (x) is acquired or formed by Borrower or a Subsidiary of Borrower on or
after the Closing Date, (y) is not, or is formed for the purpose of acquiring
another Person that is not, primarily engaged in the property and casualty
insurance or property and casualty insurance-related businesses, and (z) is
designated as an Excluded Subsidiary in the first Compliance Certificate under
Section 6.3(a) following its formation or acquisition; or



--------------------------------------------------------------------------------





(iii)    is a Subsidiary of another Excluded Subsidiary.”
““Speculative Hedge” shall mean any Hedging Transaction entered into by the
Borrower or its Subsidiaries (other than Markel CATCo Reinsurance Fund Ltd.)
that is not a Non-Speculative Hedge.”
1.2    Deletion of Defined Terms. Section 1.1 of the Credit Agreement is hereby
amended by deleting the following defined term: “Statutory Capital and Surplus”
1.3    Amendment to Section 9.1 (Events of Default). Section 9.1 of the Credit
Agreement is hereby amended by amending and restating clauses (j) and (k)
thereof:
“(j)    Any one or more final judgments (other than a judgment incurred by an
Insurance Subsidiary under or in connection with an insurance contract written
in the ordinary course of business) for the payment of money involving an
aggregate amount in excess of the Threshold Amount which is not adequately
insured or indemnified against shall be rendered against the Borrower, any
Subsidiary (other than an Excluded Subsidiary) or any of their respective
properties and the same shall remain undischarged for a period of twenty (20)
days during which time execution shall not be effectively stayed; or
(k)    Any default shall be made in the payment or performance of any other
obligation incurred in connection with any Indebtedness (other than Indebtedness
incurred pursuant to this Agreement) of the Borrower or any Subsidiary (other
than an Excluded Subsidiary) in excess of the Threshold Amount, if the effect of
such default is to permit the holder of such Indebtedness (or a trustee on
behalf of such holder) to cause it to become due prior to its stated maturity or
any such Indebtedness becomes due prior to its stated maturity or shall not be
paid when due; or”
1.4    Amendment to Exhibit C (Compliance Certificate). Attachment A to Exhibit
C to the Credit Agreement is hereby amended by amending and restating footnote 2
on page 4 thereof:
“2 On any date of determination, the aggregate excess (if any) of all unrealized
losses over all unrealized profits arising from Hedging Obligations with respect
to Speculative Hedges of Borrower and its Subsidiaries. “Unrealized losses”
shall mean the fair market value of the cost to such Person of replacing or
unwinding the Speculative Hedge giving rise to such Hedging Obligation as of the
date of determination (assuming the Speculative Hedge were to be terminated as
of that date and without giving effect to offset or other credit for any
collateral securing such Speculative Hedge), and “unrealized profits” means the
fair market value of the gain to such Person of replacing or unwinding such
Speculative Hedge as of the date of determination (assuming such Speculative
Hedge were to be terminated as of that date).”

2



--------------------------------------------------------------------------------





ARTICLE II
CONDITIONS OF EFFECTIVENESS
2.1    The amendments set forth in Article I shall become effective as of the
date (the “Amendment Effective Date”) when, and only when, the Administrative
Agent shall have received an executed counterpart of this Amendment from the
Credit Parties and the Required Lenders.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
3.1    Each Credit Party (solely as to itself and its Subsidiaries) represents
and warrants to the Administrative Agent, the Lenders and the Issuing Banks on
and as of the Amendment Effective Date, that: (i) it has taken all necessary
action to authorize the execution, delivery and performance of this Amendment,
(ii) this Amendment has been duly executed and delivered by such Credit Party
and constitutes such Credit Party’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies, (iii) no consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party is required in connection with the execution, delivery or performance by
such Credit Party of this Amendment, (iv) the representations and warranties set
forth in Article V of the Credit Agreement are true and correct as of the date
hereof except for those which expressly relate to an earlier date, (v) after
giving effect to this Amendment, no event has occurred and is continuing which
constitutes a Default or an Event of Default, (vi) the Security Documents
continue to create a valid security interest in, and Lien upon, all right, title
and interest of each Account Party in and to the Collateral purported to be
pledged by it thereunder and described therein, superior to and prior to the
rights of all third persons and subject to no other Liens except as specifically
permitted under the Credit Documents and (vii) the Obligations are not reduced
or modified by this Amendment and are not subject to any offsets, defenses or
counterclaims.
ARTICLE IV
ACKNOWLEDGEMENT AND CONFIRMATION
4.1    Each party to this Amendment hereby confirms and agrees that, after
giving effect to this Amendment, the Credit Agreement and the other Credit
Documents to which it is a party remain in full force and effect and enforceable
against such party in accordance with their respective terms and shall not be
discharged, diminished, limited or otherwise affected in any respect.

3



--------------------------------------------------------------------------------





ARTICLE V
MISCELLANEOUS
5.1    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF VIRGINIA (WITHOUT
REGARD TO THE CONFLICTS OF LAW PROVISIONS THEREOF)
5.2    Credit Document. As used in the Credit Agreement, “hereinafter,”
“hereto,” “hereof,” and words of similar import shall, unless the context
otherwise requires, mean the Credit Agreement after amendment by this Amendment.
Any reference to the Credit Agreement or any of the other Credit Documents
herein or in any such documents shall refer to the Credit Agreement and the
other Credit Documents as amended hereby. This Amendment is limited to the
matters expressly set forth herein, and shall not constitute or be deemed to
constitute an amendment, modification or waiver of any provision of the Credit
Agreement except as expressly set forth herein. This Amendment shall constitute
a Credit Document under the terms of the Credit Agreement.
5.3    Expenses. The Credit Parties shall pay all reasonable and documented fees
and expenses of counsel to the Administrative Agent in connection with the
preparation, negotiation, execution and delivery of this Amendment.
5.4    Severability. To the extent any provision of this Amendment is prohibited
by or invalid under the applicable law of any jurisdiction, such provision shall
be ineffective only to the extent of such prohibition or invalidity and only in
any such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.
5.5    Successors and Assigns. This Amendment shall be binding upon, inure to
the benefit of and be enforceable by the respective successors and permitted
assigns of the parties hereto.
5.6    Construction. The headings of the various sections and subsections of
this Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.
5.7    Counterparts; Integration. This Amendment may be executed and delivered
via facsimile or electronic mail with the same force and effect as if an
original were executed and may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures hereto
were upon the same instrument. This Amendment constitutes the entire contract
among the parties hereto with respect to the subject matter hereof and
supersedes any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.
[remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.
MARKEL CORPORATION
By:
/s/ Anne G. Waleski    

Name:
Anne G. Waleski

Title:
Executive Vice President and Chief Financial Officer

MARKEL BERMUDA LIMITED
By:
/s/ Anne G. Waleski    

Name:
Anne G. Waleski

Title:
Chief Financial Officer

MARKEL GLOBAL REINSURANCE COMPANY
By:
/s/ Anne G. Waleski    

Name:
Anne G. Waleski

Title:
Vice President and Chief Financial Officer

ALTERRA USA HOLDINGS LIMITED
By:
/s/ Anne G. Waleski    

Name:
Anne G. Waleski

Title:
Vice President, Chief Financial Officer and Treasurer

ALTERRA FINANCE LLC
By:
/s/ Anne G. Waleski    

Name:
Anne G. Waleski

Title:
Chief Financial Officer and Treasurer




SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, a Fronting Bank and as a Lender
By:    /s/ Kimberly Shaffer        
Name:    Kimberly Shaffer
Title:
Managing Director




SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------




CITIBANK, N.A., as a Lender
By:    /s/ John Modin    
Name:    John Modin
Title:
Managing Director and Vice President




SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as a Lender
By:    /s/ Dan Broome    
Name:    Dan Broome
Title:
Director

(Executed in New York)

SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a Lender
By:    /s/ Richard Barracato    
Name:    Richard Barracato
Title:
Vice President




SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





SunTrust Bank, as a Lender
By:    /s/ Paula Mueller    
Name:    Paula Mueller
Title:
Director






SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------




Branch Banking & Trust Company, as a Lender
By:    /s/ Jack M. Frost    
Name:    Jack M. Frost
Title:
Senior Vice President


SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





The Northern Trust Company, as a Lender
By:    /s/ Joshua Metcalf    
Name:    Joshua Metcalf
Title:
2VP




SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender
By:    /s/ Tiffany Burgess    
Name:    Tiffany Burgess
Title:
Vice President






SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT